Citation Nr: 0032107	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99 - 13 428	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Service connection for fibromyalgia on a direct basis or as 
secondary to service-connected post-traumatic stress 
disorder. 

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 

Entitlement to a rating in excess of 30 percent for residuals 
of a hiatal hernia, to include recurrent pyloric ulcers and 
diverticular disease of the sigmoid colon.

Entitlement to a rating in excess of 10 percent for residuals 
of a cervical spine injury.  

Entitlement to service connection for degenerative arthritis 
and degenerative disc disease of the cervical spine as 
secondary to a service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970, including service in the Republic of Vietnam 
from April 1970 to December 1970.  The veteran was awarded 
the Purple Heart Medal for an unidentified injury on July 5, 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision increased the rating 
for the veteran's service-connected PTSD from 10 percent to 
30 percent disabling; increased the rating for the veteran's 
service-connected hiatal hernia (to include recurrent pyloric 
ulcers and diverticular disease of the sigmoid colon) from 10 
percent to 30 percent disabling; denied a rating in excess of 
10 percent for residuals of a cervical spine injury; and 
denied service connection for hypertension, for residuals of 
a scar of the left arm; and for fibromyalgia.  The claims for 
service connection for residuals of a scar of the left arm 
and for fibromyalgia were denied as not well-grounded.  
During the pendency of this appeal, a rating action of March 
1999 increased the evaluation for the veteran's service-
connected PTSD from 30 percent to 50 percent disabling, and 
denied the claim for service connection for fibromyalgia as 
secondary to service-connected PTSD as not well-grounded.  
The veteran has appealed and perfected his appeals for the 
increased rating issues, and for the claim of service 
connection for fibromyalgia on a direct basis and as 
secondary to service-connected disabilities.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000 (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law 
No. 106-475.  That Public Law rewrites  38 U.S.C. § 5107 (to 
be codified as amended at  38 U.S.C. § 5107) to eliminate the 
concept of a well-grounded claim, and redefines VA's duty to 
assist, including the provision of a medical examination, 
unless "no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement."  
This law is effective as of November 9, 2000, and must be 
applied to all pending appeals.  

The issues of service connection for fibromyalgia on a direct 
basis and as secondary to service-connected PTSD; a rating in 
excess of 50 percent for PTSD; a rating in excess of 10 
percent for residuals of a cervical spine injury; and service 
connection for degenerative arthritis and degenerative disc 
disease of the cervical spine as secondary to a service-
connected cervical spine disability  are addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a hiatal 
hernia are currently manifested by complaints of epigastric 
pain and alternating constipation and diarrhea, recurrent 
dysphagia for solids and liquids, episodes of hematochezia, 
recurrent pyloric ulcers, and diverticular disease of the 
sigmoid colon; without evidence of material weight loss, 
hematemesis, melena, anemia, tumor, stricture, masses, 
abnormalities of the mucosa, or other symptom combinations 
productive of severe impairment of health.  


CONCLUSION OF LAW

A criteria for a rating in excess of 30 percent for hiatal 
hernia with recurrent pyloric ulcers and diverticular disease 
of the sigmoid colon are not met.  38 U.S.C.A. §§ 1110, 1131, 
1155 (West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.112, 
4.113, 4.114, Diagnostic Code 7346 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the veteran's 
appeal for a rating in excess of 30 percent for residuals of 
a hiatal hernia, to include recurrent pyloric ulcers and 
diverticular disease of the sigmoid colon, have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of that claim has been 
satisfied.  38 U.S.C.A. § 5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has declined a personal hearing, and that he has undergone 
comprehensive VA examinations in connection with his claim.  
On appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (2000)  and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected disabilities currently at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the most current evidence of record is 
not adequate for rating purposes.  Moreover, the case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to that disability.

I.  Evidentiary and Procedural History

The record shows that a rating decision of October 1971 
granted service connection for a hiatal hernia, evaluated as 
10 percent disabling, from the date of service separation.  A 
VA examination in December 1976 showed no evidence of a 
hiatal hernia, and a rating decision of January 1977 reduced 
the evaluation for that condition to a noncompensable rating, 
effective in April 1977.  Following VA examination in January 
1996, a rating decision of February 1996 increased the 
evaluation for that disability from a noncompensable 
evaluation to 10 percent disabling.  Thereafter, a rating 
decision of August 1997 denied a rating in excess of 10 
percent for the veteran's service-connected hiatal hernia.  
None of those rating decisions were appealed, and each became 
final after one year.  

In December 1997, the veteran sought a rating in excess of 10 
percent for his service-connected hiatal hernia.  The medical 
evidence of record, including a September 1997 endoscopy 
report, cited complaints of alternating constipation and 
diarrhea, and endoscopic findings of a pyloric ulcer.  An 
endoscopy and colonoscopy, conducted in January 1998, 
disclosed that the veteran's pyloric ulcer had healed.  A 
rating decision of August 1998 granted an increased rating of 
30 percent for his service-connected hiatal hernia, now rated 
as hiatal hernia with recurrent pyloric ulcer and 
diverticular disease of the sigmoid colon, and the veteran 
appealed, seeking a higher rating evaluation.  

Following the submission of additional evidence and argument 
by the appellant, the current 30 percent rating was confirmed 
and continued.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2000).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102, Part 4, § 4.3 (2000).

VA's Schedule for Rating Disabilities provides that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive  System,"' do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  38 C.F.R. Part 4, § 4.113 
(2000).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained  over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. Part 4, § 4.112 (2000).

Ratings for diseases of the digestive system under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. Part 
4, § 4.114 (2000).

The veteran's service-connected hiatal hernia with recurrent 
pyloric ulcer and diverticular disease of the sigmoid colon 
is currently evaluated as 30 percent disabling under the 
provisions of diagnostic code 7346, hiatal hernia.  That 
diagnostic code provides a 60 percent rating where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health; a 30 
percent rating is provided where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; and a 
10 percent evaluation is provided with two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. Part 4, 4.114, Diagnostic Code 7346 (2000).

The veteran's service-connected residuals of a hiatal hernia 
are currently manifested by complaints of epigastric pain and 
alternating constipation and diarrhea, recurrent dysphagia 
for solids and liquids, episodes of hematochezia, recurrent 
pyloric ulcers, and diverticular disease of the sigmoid 
colon; without evidence of material weight loss, hematemesis, 
melena, anemia, tumor, stricture, masses, abnormalities of 
the mucosa, or other symptom combinations productive of 
severe impairment of health.  

Applying the criteria set forth above, the Board finds that a 
rating in excess of the currently assigned 30 percent 
evaluation is not warranted.  The Board further finds that 
evaluation of the veteran's service-connected digestive 
disorder under the provisions of diagnostic codes 7304 or 
7305 (gastric or duodenal ulcer) would not produce a higher 
disability evaluation because moderately severe impairment of 
health with manifested by anemia and weight loss, or 
recurrent incapacitating averaging 10 days or more in 
duration are not demonstrated.  Further, evaluation of the 
veteran's service-connected digestive disorder under the 
provisions of diagnostic code 7327 (diverticulitis) would not 
yield a higher evaluation because impairment equivalent to 
severe ulcerative colitis is not clinically demonstrated, and 
the maximum evaluation for irritable colon syndrome (DC 7319) 
is no more than 30 percent.  Accordingly, a rating in excess 
of 30 percent for service-connected hiatal hernia with 
recurrent pyloric ulcer and diverticular disease of the 
sigmoid colon is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2000) are potentially applicable in 
this instance.  There is no competent medical evidence in the 
record showing that the veteran's service-connected hiatal 
hernia with recurrent pyloric ulcer and diverticular disease 
of the sigmoid colon presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, the veteran has not testified that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), or that vocational 
rehabilitation is infeasible.  In addition, his claim for a 
total disability rating based on unemployability due to 
service-connected disabilities was denied by rating decision 
of July 1999 and not appealed.  Accordingly, the Board will 
not address the issue of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, § 4.16(b) (2000).  


ORDER

A rating in excess of 30 percent for hiatal hernia with 
recurrent pyloric ulcer and diverticular disease of the 
sigmoid colon is denied.


REMAND

The Board again notes that on November 9, 2000, the President 
signed into law H.R. 8464, Veterans' Claims Assistance Act 
for 2000 (Nov. 9, 2000; 114 Stat. 2096), designated as Public 
Law No. 106-475.  That Public Law rewrites  38 U.S.C. § 5107 
(to be codified as amended at  38 U.S.C. § 5107) to eliminate 
the concept of a well-grounded claim, and redefines VA's duty 
to assist, including the provision of a medical examination, 
unless "no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement."  
This law is effective as of November 9, 2000, and must be 
applied to all pending appeals.  The RO may not deny the 
veteran's claims as not well-grounded, but must address each 
claim on the merits.  

The issues of a rating in excess of 10 percent for residuals 
of a cervical spine injury, including arthritis; a rating in 
excess of 50 percent for PTSD; and service connection for 
fibromyalgia on a direct basis and as secondary to service-
connected PTSD are remanded to the RO for additional action.  

The record shows that the veteran's service medical records 
are incomplete, and that further action should be taken to 
obtain any additional service medical records of the veteran.  

The reports of VA examinations, hospitalization, and 
outpatient treatment show that the veteran has been diagnosed 
with PTSD, suspected cluster B traits, and marijuana abuse; 
mixed personality disorder (histrionic, narcissistic, and 
possibly paranoid) with cluster B traits; multiple somatic 
complaints; and PTSD with dysthymia, continuous marijuana 
abuse, and personality disorder, mixed, with paranoid, 
narcissistic, histrionic, and possibly sociopathic 
personality.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  Accordingly, the issue 
of a rating in excess of 50 percent for PTSD is Remanded to 
the RO for another VA psychiatric examination of the veteran 
for purposes of distinguishing between the social and 
industrial impairment caused by his service-connected PTSD 
and that which is the product of his substance abuse and his 
personality disorder(s).

The record further shows that service-connection has been 
granted for the veteran's cervical disability based upon 
trauma sustained in a 1969 parachute jump.  The current 
record, including a report of X-ray examination in April 
1997, shows that the veteran currently has degenerative 
osteoarthritis of the cervical spine, together with disc 
space narrowing from C4 to C7.  In view of the traumatic 
nature of the veteran's inservice cervical injury, the RO 
should review the record, obtain a magnetic resonance imaging 
(MRI) scan of the cervical spine and an orthopedic 
examination and opinion, and consider (1) whether the cited 
osteoarthritis of the veteran's cervical spine is traumatic 
in etiology, and (2) whether the veteran's current 
symptomatology of the upper extremities is related to the 
documented disc space narrowing of the cervical spine from C4 
to C7.  

The record shows that a report of VA orthopedic examination 
of the veteran in September 1971 cited the veteran's 
complaints of pain in the fibromuscular areas of the 
paraspinal muscles of his neck, as well as in his low back, 
with cervical paraspinal muscle tenderness, worse on the 
left.  Straight leg raising was positive at 60 degrees on the 
right.  No X-rays of the cervical spine were obtained.  The 
pertinent diagnoses were chronic fibromuscular cervical and 
lumbar back strain, moderately episodically symptomatic 
without functional loss. 

In December 1997, the veteran claimed service connection for 
fibromyalgia involving the upper and lower extremities.  A 
rating decision of August 1998 denied that claim as not well 
grounded, and the veteran filed a timely Notice of 
Disagreement.  In a September 1988 letter, the veteran stated 
that he had been diagnosed with fibromyalgia which he 
believed was associated with his combat service in Vietnam 
and his PTSD.  He again requested service connection for 
fibromyalgia.  An accompanying letter from Patrick B. Harr, 
MD, dated in August 1998, stated, in pertinent part, that the 
veteran had symptoms of fibromyalgia with generalized diffuse 
muscle aching.  

The RO asked the veteran to submit medical evidence showing 
that he had myalgia secondary to his service-connected PTSD, 
and a rationale for that opinion.  A November 1998 letter 
from Dr. Harr stated, in pertinent part, that the veteran 
suffered from PTSD and had developed symptoms of fibromyalgia 
that have been well-documented; that there was no doubt in 
his mind that the veteran's fibromyalgia was connected to his 
PTSD; and that fibromyalgia was a well-known component of 
PTSD.  He stated that he did not understand the denial of 
service connection for fibromyalgia when it was clearly 
related to the veteran's PTSD.  

A report of VA examination for fibromyalgia, conducted in 
January 1999, noted the veteran's long-standing history of 
PTSD, depression and anxiety.  The veteran complained of pain 
from his neck to the bottom of his feet, both shoulders, both 
elbows, both knees, both feet, left hand, and thumb, as well 
as easy tiring and chronic fatigue.  He denied remission of 
symptoms at any point, stating that pain was chronic and 
continual, and enumerated multiple points of particular pain.  
The examiner acknowledged that there was some documentation 
and current research literature identifying the relationship 
between increased anxiety and stress and an increase in 
fibromyalgia symptoms.  The examiner stated that the 
veteran's diagnosis was fairly consistent with a 
fibromyalgia-type syndrome; that it was difficult to 
differentiate between myalgia and fibromyalgia because of the 
veteran's extensive psychiatric history; and that the veteran 
had experienced symptoms for longer than three months, 
indicating more of a diagnosis of fibromyalgia syndrome.  

A rating decision of January 1999 denied the claim for 
service connection for fibromyalgia as secondary to PTSD as 
not well-grounded because there was no diagnosis of that 
disability. 

VA's Schedule for Rating Disabilities provides that 
fibromyalgia (fibrositis, primary fibromyalgia syndrome), 
with widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy, will be rated as 40 
disabling.  Where symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, will be rated as 20 percent disabling.  Symptoms that 
require continuous medication for control will be rated as 10 
percent disabling.  Note: Widespread pain means pain in both 
the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 U.S.C.A. §§ 1110, 1131, 1155 
(West 1991);  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5025 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Tne case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his claimed 
fibromyalgia and his service-connected 
PTSD or cervical spine disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran in the possession of Dr. 
Harr since September 1997.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility since January 
1995.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran.  All such 
records should be obtained and associated 
with the claims folder.  

3.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two psychiatrists who are 
qualified to evaluate and diagnose PTSD 
and who have not previously examined or 
treated the veteran.  The examination is 
to be conducted in accordance with the 
fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 
and all appropriate studies, including 
psychological testing, are to be 
performed.  The examiners should 
determine the extent, etiology and 
correct diagnoses of all psychiatric 
disability found present.  The claims 
file must be made available to and be 
reviewed by the examiners prior to their 
examinations.  The Board is precluded 
from differentiating between 
symptomatology attributed to a 
nonservice-connected disability and a 
service-connected disability in the 
absence of medical evidence which does 
so.  Mittleider v. West,  11 Vet. 
App. 181, 182 (1998) (per curiam), citing  
Mitchem v. Brown,  9 Vet. App. 136, 140 
(1996).  The psychiatric examiners should 
distinguish between the impairment caused 
by his service-connected PTSD, and that 
which is the result of his nonservice-
connected personality disorders and 
substance abuse.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and explain what the 
assigned score means.  The examiners 
should further state whether there is any 
recognized or documented relationship 
between stress- or anxiety-related 
psychiatric disability and the 
development of fibromyalgia.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

4.  The RO should further arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by qualified 
physicians in order to determine the 
nature, extent and etiology of the any 
cervical disability shown present, 
including degenerative arthritis and 
degenerative disc disease, and to 
determine the current presence or absence 
of fibromyalgia in the veteran.  The 
claims folder must be made available to 
the examiners and the history of his 
cervical and other musculoskeletal 
injuries reviewed prior to the 
examinations.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, to 
specifically include magnetic resonance 
imaging (MRI) of the cervical spine.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by 
38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.49.  The examining physicians should 
each be asked to state their opinions, 
with complete rationale, as to whether it 
is at least as likely as not that any 
degenerative arthritis or degenerative 
disc disease of the cervical spine found 
present, the cervical arthritis and disc 
space narrowing shown on X-ray 
examination in April 1997, was caused or 
worsened by the veteran's inservice 
parachute jump injuries or his current 
service-connected cervical spine 
disability.  In addition, the examining 
physicians should each be asked to state 
their opinions, with complete rationale, 
as to whether it is at least as likely as 
not that any fibromyalgia found present 
in the veteran, was caused or worsened by 
his service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
examination reports requested herein to 
verify that the examiners affirmatively 
indicated that the reviewed the veteran's 
claims folder, including his service 
medical records; and that all opinions 
requested have been provided in full.  If 
any requested development is absent or 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies, or opinions 
requested, the examinations reports are 
inadequate and appropriate corrective 
action is to be implemented prior to 
returning the case to the Board.  

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service-connection for fibromyalgia on a 
direct basis or as secondary to PTSD; 
entitlement to a rating in excess of 50 
percent for PTSD; and entitlement to a 
rating in excess of 10 percent for 
residuals of a cervical spine injury; and 
adjudicate the issue of entitlement to 
service connection for degenerative 
arthritis or degenerative disc disease of 
the cervical spine as secondary to his 
service-connected cervical spine 
disability, in light of the additional 
evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 



